Order entered May 22, 2015




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-15-00073-CV

                ESTATE OF DAVID ANTHONY TOARMINA, DECEASED

                           On Appeal from the Probate Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. PR-13-2655-2

                                          ORDER
       By order entered April 30, 2015, we directed court reporter Joie Rivera to file, no later

than May 11, 2015, a supplemental reporter’s record containing defendant’s exhibits 29 and 30

as reflected in the attached agreed correction of record. To date, however, the record has not

been filed. According, we ORDER Ms. Rivera to file the record no later than May 28, 2015.

       We DIRECT the Clerk of the Court to send a copy of this order to Ms. Rivera and

counsel for the parties.




                                                     /s/   CRAIG STODDART
                                                           JUSTICE